Per Curiam.

The precise question herein is whether anti-stacking provisions contained within insurance policies obtained prior to the effective date of former R.C. 3937.181 are null and void where such policies are renewed thereafter. Stated another way, where anti-stacking provisions were contained within the original policy issued at the time this court had pronounced such provisions to be against public policy, does the later legislative enactment and renewal of the policies with the original provisions remaining revitalize and give legal force to anti-stacking? We hold that such provisions are not void, and are to be given full legal force and effect.
Appellants take the basic position that the anti-stacking language in the policies at the time they procured such policies was void as determined by this court in the Volkmann case, and therefore such language should not be considered as part of the policies. Appellants’ argument continues to the effect that if such language was not initially contained within the policies, Farmers would, pursuant to the language of Part V — Conditions, Section 2, Changes, be obligated to issue an endorsement, or a new policy, in order to embrace the legislative pronouncement. This particular language in the policy, under Part V, Conditions, reads:
“2. Changes
“This policy with the Declarations includes all agreements between you and us relating to this insurance. No other change or waiver may be effected in this policy except by endorsement or new policy issued by us. * *
*44The sequence of events here, ¡and the law applicable thereto, will not support appellants’ contention. The two policies were first obtained on May 6, 1980. At that specific time, it is true that the anti-stacking law as pronounced by this court was in effect. The General Assembly overruled Volkmann by enactment of R.C. 3937.181(E) which became effective June 25, 1980, some six weeks after the policies were issued. Appellants thereafter renewed both policies for subsequent six-month periods on November 6, 1980, May 6, 1981, and November 6, 1981. The accident occurred on November 13, 1981.
Statutes pertaining to a policy of insurance and its coverage, which are enacted after the policy’s issuance, are incorporated into any renewal of such policy if the renewal represents a new contract of insurance separate from the initial policy. 12 Appleman, Insurance Law and Practice (1981) 166, Section 7041.
The policies issued herein were written for six-month durations and were renewable for additional six-month periods at the limited option of the insuring company as provided by R.C. 3937.31. Although the statute provides that automobile insurance policies shall be issued “for a policy period of not less than two years or guaranteed renewable for successive policy periods totaling not less than two years * * such policies, when written for specific periods, may be considered term policies rather than continuing policies. The specific provisions in these policies relating to the term are found within the declarations:
“The policy shall expire at 12:00 o’clock noon standard time on the expiration date shown. The policy may be renewed for an additional policy term of six months each time the company offers to renew by sending a bill for the required renewal premium, and the insured pays said premium in advance of the respective renewal date. * * *”
Also, the policies expressly provided that the coverage would terminate at the expiration of the six-month period:
“Part V - CONDITIONS
* sk
“8. Termination or Reduction of Coverage
* *
“c. Automatic Termination
“This policy is written for a 6 month period. * * * It will automatically terminate at the end of any one policy period for which you or your representative do not accept our offer to renew it. Your failure to pay the required renewal premium means that you have declined our offer.”
We determine the language of these policies to constitute term coverage and, at the expiration of the six-month period with the company’s subsequent acceptance of the premiums, there was a new contract of insurance coverage entered into by the parties. Appellants renewed the policies herein three times before the automobile accident occurred on November 13, 1981.
*45Having been enacted into law and effective as of the date of the renewals of these policies, R.C. 3937.181 became a part of the policies and gave lawful force to the language as contained within the original policies relative to the stacking of insurance. There was no need to issue an endorsement or new policy because, as renewed, the language of the original policy contained the entire agreement between Farmers and these insureds. As stated by the court of appeals, “[i]n our view, the policy language was already in the policy and the renewals subsequent to the effective date of the amended statute operated to bring its original terms within the favor of the amended statute.”
Accordingly, we hereby affirm the judgment of the court of appeals which ruled that the policy provisions could not be stacked.

Judgment affirmed.

Sweeney, Locher, Holmes and Wright, JJ., concur.
Celebrezze, C.J., C. Brown and Douglas, JJ., dissent.